                            Case 3:18-cv-01322-KAD Document 357 Filed 05/18/21 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                                       DISTRICT OF                                     Connecticut


                                   Scanlan
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                             Greenwich et al                                                                           Case Number: 3:18-cv-01322-KAD

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
  Kari A. Dooley                                                     Meredith C. Braxton, Elizabeth I. Hook R. Mitchell - see Minutes
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
  5/18/2021                                                          Tracy Gow                                                Kristen Gould
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

                                                                    Brian Scanlan, Greenwich, CT

   1                                      5/18          Yes         Letter to news contact from counsel dated 9/18/2020

   2                                      5/18          Yes         Cover page of Deposition dated 6/15/2020




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
